Citation Nr: 0905240	
Decision Date: 02/12/09    Archive Date: 02/19/09

DOCKET NO.  06-15 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, N.K., and W.C.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
December 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of June 2008.  This matter 
was originally on appeal from a November 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.  

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in April 2008; a transcript 
is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has identified five stressors in support of his 
PTSD claim (see Veteran's statement dated in September 2004).  
One reported incident involved picking up the remains of U.S. 
soldiers who had been killed while trying to detonate excess 
ordnance in a bomb dump.  He stated that he had been 
"tagged" to this recovery assignment while off duty at 
Marine Air Group 12 (MAG-12).  The Veteran stated in his 
correspondence dated in September 2004, that the men killed 
were part of an explosive ordnance disposal (EOD) team.  At 
his Travel Board hearing, he recalled that this happened at 
K-55 (Osan Air Force Base) in Korea.  He also recalled that 
this happened in either May or June 1953.  

The Veteran's personnel records showed that he was assigned 
to Marine Airbase Squadron 12 (MABS-12), Marine Air Group 12 
(MAG-12), Marine Air Wing 1 (MAW-1) during May and June 1953.  
Defense Command Chronologies detailing the duties of MAW-1 
for that period did not show that any MAW-1 personnel had 
been assigned to K-55 during that time.  Regarding the 
Veteran's unit, MAG-12, the Command Chronologies showed that 
this unit was assigned to the K-6 (Pyeongtaek Airfield) in 
Korea during May and June of 1953

The Veteran's DD Form 214 listed his occupational specialty 
as "radio operator."  A chronological record of primary 
duties confirmed that he served as a radiotelegraph operator 
at various times between January 1953 and November 1953.  His 
records also showed he served as a guard at times.  The 
Veteran also testified that he climbed up telephone poles 
during his course of duty.  Given this evidence, he likely 
would have served with the radio and/or wire section of his 
unit.  

A radio/wire report found among the Command Chronologies for 
June 1953 showed that the wire section of MAG-12 had repaired 
shorted wire extending from K-6 to K-55.  Later that month, 
according to the report, the wire section tightened cables 
extending through the bomb dump to K-55.  These records, 
therefore, confirmed that members of the wire section based 
at K-6 would have been to K-55 during their normal duties 
even if not officially assigned there.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In determining 
whether corroborative evidence substantiates or verifies the 
Veteran's statements as to the occurrence of the claimed 
stressors, corroborating every detail of an alleged stressor, 
including the Veteran's personal participation, is not 
necessary.  See Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  It is sufficient for a Veteran to submit evidence of 
the occurrence of a stressful event, and the evidence implies 
his personal exposure.  Pentecost v. Principi, 16 Vet. App. 
124, 128 (2002).  

The Command Chronologies make it likely that the Veteran 
would have been in the vicinity of K-55 during the period of 
the alleged stressful event.  Thus, records documenting this 
incident would corroborate the Veteran's recollection and 
imply his personal exposure.  Under these circumstances, the 
Board finds that VA has a duty to attempt to verify the 
occurrence of this event.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Please attempt to verify, through 
Department of Defense records, whether any 
members of an EOD team were killed as a 
result of an explosion in a bomb yard at 
K-55 in Osan, Korea during May or June 
1953.

2.  Thereafter, the Veteran's claim of 
entitlement to service connection for PTSD 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



